  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for DORIS A. KAELIN,
  6   Trustee in Bankruptcy

  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                               NORTHERN DISTRICT OF CALIFORNIA

 10                                             SAN JOSE DIVISION

 11   In re                                                 Case No. 18-50398 MEH
                                                            Chapter 7
 12                                                         Hon. M. Elaine Hammond
              TECHSHOP, INC.,
 13                                                         OBJECTION TO CLAIM 71
                     Debtor.                                (Kari L. Gerrits)
 14

 15                                                         [No Hearing Required Unless Requested]

 16

 17   TO KARI L. GERRITS:
 18
              PLEASE TAKE NOTICE THAT Doris Kaelin, Chapter 7 Trustee (“Trustee”) of the estate
 19
      of TechShop, Inc. (“Debtor”), files this objection to Claim 71 filed by Kari L. Gerrits (“Claimant”)
 20
      on May 25, 2018 as a priority claim in the amount of $462.50 (“Claim”). A true and correct copy of
 21
      the Claim is attached hereto as Exhibit A. The Trustee objects to the Claim because the Claim is
 22
      not a debt or obligation of the Debtor.
 23
              The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on February
 24
      26, 2018 (“Petition Date”). Prior to the Petition Date, the Debtor operated approximately ten do-it-
 25
      yourself fabrication shops in California, Texas, Detroit, Arizona and other locations in the United
 26
      States. The Debtor operated all of its do-it-yourself fabrication shops as separate legal entities, with
 27
      names such as: “TechShop SoMA LLC,” “TechShop Peninsula LLC,” “Tech Shop Mid-Peninsula
 28
      LLC,” “TechShop San Jose LLC,” “TechShop Los Angeles LLC,” “TechShop Detroit LLC,”

Case: 18-50398      Doc# 279      Filed: 03/22/21     Entered: 03/22/21 05:28:55         Page 1 of 5        1
  1   “TechShop Arlington LLC,” “TechShop St. Louis LLC,” and “TechShop New York LLC”

  2   (collectively, the “LLCs”). Each of these limited liability companies are separate, distinct entities

  3   from the Debtor. The LLCs incurred liabilities and obligations to third parties, which liabilities and

  4   obligations are not debts of the Debtor. The assets of the LLCs are not part of the Debtor’s

  5   bankruptcy estate.

  6          The Trustee has reviewed the Claim, which provides as its basis “Wages for 4 days, 2 with

  7   1 hour overtime and for 2 lunch hours….” The Claim has no documentation to support of the alleged

  8   debt. The Claimant may have been an employee or creditor of one of the Debtor’s limited liability

  9   corporations, such as “TechShop Menlo Park.”

 10          Based on the Trustee’s review of the Claim, the Trustee has concluded that the sums

 11   Claimant asserts are due and owing by the Debtor. It may be an obligation of one or more of the

 12   LLCs, but must be disallowed as a claim against the Debtor’s estate.

 13          WHEREFORE, the Trustee prays for an order, as follows:

 14          1.      Disallowing in its entirety Claim 71 filed by Kari L. Gerrits as a priority wage claim

 15   in the amount of $462.50, on the grounds that it is an obligation of an entity other than the Debtor;

 16   and

 17          2.      For such other relief as the Court deems just and appropriate.

 18
 19   DATED: March 22, 2021                RINCON LAW LLP

 20

 21
                                           By: /s/ Gregg S. Kleiner
 22                                            GREGG S. KLEINER
                                               Counsel for DORIS A. KAELIN,
 23                                            Trustee in Bankruptcy
 24

 25

 26

 27

 28

Case: 18-50398      Doc# 279      Filed: 03/22/21    Entered: 03/22/21 05:28:55        Page 2 of 5        2
       Case 18-50398   Claim 71   Filed 05/25/18   Desc Main Document   Page 1 of 3


                                                                            EXHIBIT A
Case: 18-50398   Doc# 279    Filed: 03/22/21       Entered: 03/22/21 05:28:55   Page 3 of 5
       Case 18-50398   Claim 71   Filed 05/25/18   Desc Main Document   Page 2 of 3


                                                                            EXHIBIT A
Case: 18-50398   Doc# 279    Filed: 03/22/21       Entered: 03/22/21 05:28:55   Page 4 of 5
       Case 18-50398   Claim 71   Filed 05/25/18   Desc Main Document   Page 3 of 3


                                                                            EXHIBIT A
Case: 18-50398   Doc# 279    Filed: 03/22/21       Entered: 03/22/21 05:28:55   Page 5 of 5
